 
 

/#§FF:§&MR&J
MF§§ME§ "?`C§{:;j
UNITED STATES DISTRICT COURT §§

      
 

 

    
 

wEsTERN DIsTRIcT oF NEW YORK §‘\J§AR §§ 2939 “'“"`j
§;%»C €@o j
, f::-‘»»
BARBAR,A sINGLETON, v?'?”<*i":".:~,% §wa ’¢@W
Plaintiff, SPEF"E.'”`§§ 'j?:._‘f~*”§
DECISION AND ORDER
v. _ 15-cv-6746-DGL~JWF

ROCHESTER CITY SCHOOL DISTRICT,

Defendants.

 

On March 4, 2019, plaintiff filed a motion_for appointment of
counsel (Docket # 43). Plaintiff's previous counsel is now
deceased, and plaintiff has asked the Court to appoint counsel to
help her with this case. Plaintiff’s motion (Docket # 43) is
granted.

Under 28 U.S,C. 1915(e), the Court may appoint counsel to
assist indigent litigants, see, e;g., Sears, Roebuck & Co. v.
Charles Sears Real Estate, Inc., 865 F.2d 22, 23 (2d Cir. 1988),

and the assignment of pro bono counsel in civil cases is within

 

the trial court’s discretion. In re Martin-Trigona, 737 F.2d 1254,
1260 (2d Cir. 1984). In determining whether to assign counsel,
the Court considers several factors, including whether the claims
seem likely to be of substance; whether the pro se plaintiff is
able to investigate the facts concerning his claim; whether the
legal issues are complex; and whether there are special reasons
why the appointment of counsel would be more likely to lead to a

just determination. See Hendricks V. Coughlin, 114 F.3d 390, 392

 

(2d Cir. 1997); Hodge v. Police Officers, 802 F.Zd 58 (2d Cir.

 

1986).

Additionally, each lawyer - especially those who are admitted
to practice in federal court and who are, therefore, in a position
to reap the benefits of such practice - has a professional
obligation to provide pro bono services for the poor. See New
York Rules of Professional Conduct, Rule 6.1. In addition, Rule
83.1(f) of the Local Rules of Civil Procedure provides that:

Every Member of the bar of this Court who maintains, or

whose firm maintains, an office in this District, is

encouraged to be available upon the Court’s request for
appointment to represent or assist in the representation
7 of indigent parties. Appointments under this Rule shall

be made in a manner such that no Member shall be

requested to accept more than one (1) appointment during

any twelve (12) month period. '

Because the Court finds that appointment of counsel is
warranted in this case, the Court assigns Senovia M. Cuevas, Esq.
of the law firm Ward Greenberg Heller & Reidy LLP, pro bono, to
faithfully and diligently represent plaintiff in this case.

The Clerk of Court shall send a copy of this Order to counsel,
along with this Court's Guidelines Governing Reimbursement from
the District Court Fund of Expenses Incurred by Court Appointed

Counsel.l The Chief Judge of this Court will also issue an Order

directing PACER to waive its fees so that pro bono counsel can

 

1 This information and the forms are also available on the Court’s web site at
the Attorney Infor'mat ion link f rom the home page located at
http://www.nywd.uscourts.gov/pro-bono-program-district-court-fund.

_ 2 _

access any other documents filed in this case that they.may need.
If any portion of the file in this matter is not available through
PACER on the Court’s Case Management/Electronic Case Management
System, the Clerk of the Court shall provide a free copy of any
such documents to pro bono Counsel upon request. 7

A status Conference With counsel relative to this matter is
scheduled for April 2, 2019 at 2200 PM before the undersigned.

IT 13 30 onnsRED.

JONATHAN w. FELDMAN

Uni ed States Magistrate Judge

Dated: March 13, 2019
Rochester, New York

